Citation Nr: 0727681	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-12 440	)	DATE
	)
		)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 25, 
2002, for the award of service connection for PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective February 25, 2002.  In a September 2005 decision, 
the Board explained that, as the veteran was appealing the 
original assignment of the 30 percent rating following the 
award of service connection for PTSD, the severity of the 
disability at issue was to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  Subsequently, a March 2004 Decision Review 
Officer decision/Statement of the Case (SOC) awarded an 
increased 50 percent evaluation for PTSD, retroactive to 
February 25, 2002, the date of the original grant of service 
connection.  

This matter also initially came before the Board on appeal 
from a May 2004 rating decision which denied entitlement to 
TDIU.  

The veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In October 2006, a Joint Motion for Remand (joint 
motion) was issued.  Essentially, the parties agreed that a 
remand was required in order to cure a defect, identified as 
failure to provide adequate reasons and bases in the Board's 
September 2005 decision and failure to discuss evidence 
favorable to the veteran, specifically identified as VA 
examination findings made in February 2003.  Based on the 
Joint Motion, the CAVC vacated the Board's September 2005 
decision with respect to all three claims adjudicated 
therein.  In an October 2006 Order, the appeal as to these 
issues was remanded to the Board for readjudication in 
accordance with the motion.


FINDINGS OF FACT

1.  The veteran's PTSD is currently productive of no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
difficulty in concentration; disturbances of motivation and 
mood; occasional nightmares and intrusive thoughts; and 
difficulty in establishing and maintaining effective work and 
social relationships, consistent with a 50 percent 
evaluation.

2.  Service connection for PTSD was denied in a June 2000 
rating decision.  The veteran did not appeal it, and the 
decision is final.  The veteran filed his request to reopen a 
claim of entitlement to service connection for PTSD on 
February 25, 2002.

3.  Following the receipt of service medical records in April 
2002, it was determined in an October 2002 rating decision 
that new and material evidence had not been presented to 
reopen the PTSD claim as this evidence was not material as to 
the matter of verifying the veteran's reported stressors; 
service connection was ultimately granted in a September 2003 
rating decision and an effective date of February 25, 2002, 
was assigned.  

4.  The service-connected PTSD does not render the veteran 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met for any portion of 
the appeal period.  38 C.F.R. §§ 4.20, 4.130, Diagnostic Code 
9411 (2006); Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

2.  The requirements for an effective date prior to February 
25, 2002, for a grant of service connection for PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.109, 3.156, 3.157, 3.160(e), 3.400(q)(1)(ii)(2), (r) 
(2006).

3.  Entitlement to TDIU is not established.  38 U.S.C.A. §§ 
501, 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2002 prior to the initial 
rating decision in September 2003, which granted service 
connection for PTSD and assigned a 30 percent rating 
effective February 25, 2002.  The veteran filed his notice of 
disagreement (NOD) in September 2003.  He disagreed with the 
initial 30 percent rating and the effective date for the 
award of service-connected benefits for PTSD.

As the veteran's claim was originally for service connection 
and the VCAA notification was issued prior to a determination 
on the merits of his original claim, the Board finds the 
veteran was not prejudiced.  Moreover, pursuant to VAOPGCPREC 
8-2003 (December 22, 2003), 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate an appeal of an initially assigned 
disability rating.  As noted above, the veteran appealed the 
original 30 percent rating and the effective date assigned in 
his September 2003 NOD.  According to VAOPGCPREC 8-2003, if 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  The RO properly issued 
a March 2004 SOC, which contained the pertinent criteria for 
establishing an increased rating and an earlier effective 
date, the new issues.  Moreover, the RO awarded an increased 
50 percent rating retroactive to the original grant of 
service connection.  As such, the Board finds that the notice 
provisions of the VCAA have been satisfied.

With regard to the TDIU claim, the RO issued a VCAA notice 
letter in November 2003.  The RO initially denied the claim 
in a May 2004 rating decision.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

While the December 2002 VCAA letter did not specifically 
inform the veteran of the evidence necessary to substantiate 
his claims of entitlement to an increased rating for PTSD and 
an earlier effective date, the March 2004 SOC and the 
December 2004 supplemental statement of the case (SSOC), 
sufficiently notified the veteran of the reasons for the 
denial of appeal of those matters and, in so doing, informed 
him of the evidence that was needed to substantiate those 
appealed claims.  The November 2003 VCAA letter specifically 
notified the veteran that evidence necessary to substantiate 
his TDIU claim would be evidence tending to show that he had 
one service-connected disability ratable at 60 percent or 
more, or two or more service-connected disabilities, at least 
one ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more.  The veteran was further asked to submit the 
necessary Release of Information forms that would enable the 
RO to assist him in obtaining any private records he wished 
the RO to get in support of his claim.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims as indicated in the documents delineated above.  
Moreover, in response to the December 2004 SSOC, the veteran 
indicated that he had no additional evidence or argument to 
submit in support of his claims.  Finally, in response to the 
February 2005 letter indicating that his claims were being 
certified to the Board, the veteran again indicated that he 
had no additional evidence or argument to submit.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must advise the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to TDIU, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran pertaining to this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board concludes herein that 
the veteran is not entitled to TDIU.  Thus, any question as 
to the appropriate effective date to be assigned is rendered 
moot.

With respect to the PTSD claim, since the veteran's claim in 
the present appeal is one for an increased rating, only the 
4th and 5th elements are relevant.  As noted above, the 
veteran was apprised of the type of information and evidence 
necessary to substantiate his claim for an increased PTSD 
rating, so the 4th element has been met and this matter was 
discussed in numerous SSOCs.

Regarding the 5th element, i.e., the effective date of 
disability, this matter is separately addressed herein, and 
as will be explained the currently assigned effective date is 
the earliest obtainable, the date of the successful 
application to reopen.  For the aforementioned reasons, VA 
has adequately addressed the effective date issue.

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination, have been 
obtained in support of the claims on appeal.  The Board notes 
the veteran is a recipient of Social Security disability 
compensation.  These records have not been associated with 
the claims folder.  However, a remand to obtain these records 
is not necessary as there is no indication from either the 
record or the veteran that the disability compensation, which 
began in 2001, was awarded based on any other records but the 
VA outpatient treatment records already associated with the 
claims folder.  Further, in light of the fact that the 
veteran indicated in January and February 2005, through his 
attorney, that he has submitted all evidence in connection 
with his claims, the decision to proceed in adjudicating 
these claims does not, therefore, prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran. In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

The Board further points out that no deficiencies pursuant to 
the duties to notify or assist were raised in either the 
October 2006 joint motion for remand or in any subsequent 
argument (April 2007) presented by the veteran's 
representative.  Given the development undertaken by the RO 
and the fact that the veteran has pointed to no other 
evidence, which has not been obtained, the Board finds that 
the record is ready for appellate review.  



II.  Factual Background and Legal Analysis

        A.  Increased Rating - PTSD 50 Percent

The veteran and his representative maintain that service-
connected PTSD warrants a rating in excess of 50 percent 
disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 
9411, the Schedule of Ratings for Mental Disorders provides 
that a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2006) is not restricted 
to symptoms provided in that diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in that diagnostic code, the 
appropriate, equivalent rating will be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) [citing American Psychiatric Association, Diagnostic 
And Statistical Manual For Mental Disorders 32 (4th ed. 
1994)] (DSM-IV)].  GAF designations or "codes" ranging 
between 71 to 80 reflect that, if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  See DSM-IV at 32.  
GAF codes ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Pursuant to the October 2006 joint remand, the Board has been 
specifically instructed to provide adequate reasons and bases 
supporting this Board decision and to discuss evidence 
believed to be favorable to the veteran, specifically 
identified as VA examination findings made in February 2003.  
Accordingly, the analysis of this claim will include specific 
discussion of and attention to this particular evidence.

A review of the facts in this case reflects that VA 
outpatient treatment records dated between 1998 and 1999 
indicate the veteran carried a dual diagnosis for a 
psychiatric illness and substance abuse.  In June 1998, there 
were few signs of PTSD.  While the veteran still experienced 
intrusive thoughts, he denied flashbacks or nightmares.  In 
April 1999, PTSD and dysthymia, secondary to substance abuse, 
were diagnosed.  When evaluated in May 1999, PTSD; alcohol 
dependence and major depression were diagnosed.  The veteran 
was assigned a Global Assessment of Functioning Scale Score 
(GAF) of 46 in May 1999.  In July 1999, the veteran informed 
treatment providers that he had no nightmares.

Upon VA examination in March 2000, the veteran reported that 
his military stressors consisted of his friend be killed by a 
mine in July 1970, which the veteran witnessed from 75 feet 
away; being hit with shrapnel on 3 occasions (all 
unreported); and his company being under mortar fire in June 
1970 in Cambodia.  The veteran denied hallucinations or 
compulsive disorders.  He complained of only occasional 
nightmares.  His insight and judgment were intact.  His 
thoughts were goal directed.  The veteran endorsed 
hypervigilance, but indicated that he was not paranoid only 
acutely aware of what was going on around him.  The veteran 
was oriented to person, place and time.  His memory was 
intact for immediate and recent events.  His speech was not 
pressured.  Psychosocial and environmental stressors were 
moderate.   The veteran did not endorse suicidal or psychotic 
features.  PTSD, and alcohol dependence and cannabis abuse, 
in partial remission, were diagnosed.  He was assigned a GAF 
score of 65-70.  

Service connection for PTSD was denied in a June 2000 rating 
action primarily due to lack of a confirmed stressor.

VA outpatient treatment records dated between 2001 and 2004 
were devoid of suicidal ideation or depression.  An entry 
dated in July 2001 indicated that Social Security (SS) 
disability benefits had been approved.  The veteran endorsed 
only a couple of flashbacks and occasional nightmares.  His 
mood was recorded as stable on multiple occasions. He was 
noted to be feeling less anger.  There was no history of 
suicide attempts.  The veteran denied panic attacks.  His 
judgment and insight were good.  

A review of the VA records in greater detail reveals that a 
GAF score of 45 was assigned as shown by a VA November 2001 
record.  At that time, sleep was described as okay.  It was 
noted that the veteran had some depression but no suicidal 
ideation and that he was somewhat irritable, but dreams of 
combat were fewer.  Insight and judgment were described as 
pretty good and the assessment was that he was doing pretty 
well.  A higher GAF score of 48 was assigned in February 2002 
at which time sleep was again described as okay.  It was 
noted that the veteran had some depression but no suicidal 
ideation, panic or nightmares.  Insight and judgment were 
described as pretty good and the assessment was that he was 
doing well.  A GAF of 44 was assigned in May 2002, which was 
largely described as attributable to stressors regarding the 
health of the veteran's mother and his financial situation.  

During the veteran's January 2003 VA examination, he denied 
any inpatient treatment.  It was noted that he had last 
worked in May 1998 as a welder, but that the job ended when 
the veteran was fired secondary to missing work due to 
migraines.  It was noted that he received Social Security 
disability benefits due to PTSD and back and knee pain.  The 
veteran did complain of distressing memories of service at 
the rate of about two times per month.  The veteran did not 
display any psychological distress or any physiological 
reactivity.  His affect was restricted and he did complain of 
irritability, social isolation, and difficulty concentrating.  
Memory was intact.  He denied symptoms of obsessive thinking 
or ritualistic behavior.  He denied suicidal or homicidal 
ideation.  His speech was of normal rate and rhythm.  He was 
well oriented to person, place, and time.  There was little 
evidence of any flashbacks.  The veteran denied delusions or 
hallucinations.  The veteran regarded his sleep problems as 
mild.  

The VA examiner (January 2003) noted the veteran's 
presentation via both psychiatric interview and psychological 
testing was consistent with PTSD of a moderate degree.  He 
was assigned a GAF of 50-55.  The examiner indicated that 
testing was consistent with PTSD of a moderate degree, and at 
times, of severe degree.  It was commented that the veteran 
was not suicidal, homicidal or psychotic and that he was able 
to maintain the activities of daily living.  

An examination was also performed by a VA psychologist in 
February 2003, who reviewed the veteran's medical records as 
well as the January 2003 VA PTSD examination report.  The 
veteran's speech was normal and he was fully oriented.  There 
was no evidence of psychotic thought process.  The veteran 
reported having intrusive memories of experiences in Vietnam, 
one or two times a week, and nightmares of Vietnam which had 
increased in frequency.  Startle response was also described.  
The psychologist commented that the veteran's behavior was 
consistent with marked avoidance and disruption of 
activities.  He expressed avoidance of people, places and 
activities that remind him of trauma and expressed a loss of 
interest in many types of activities, including sports, 
playing and viewing.  The veteran reported having mild sleep 
problems.  The report indicated that the veteran's social 
functioning was limited to interaction with his mother.  It 
was commented that he had few friends and left home seldom.  

Industrially, the VA psychologist's report indicated that the 
veteran stopped working in 1998 after being fired several 
times due to difficulty getting along with other employees.  
The psychologist opined that the severity of the veteran's 
PTSD symptoms was moderate to severe.  It was explained that 
the PTSD symptoms caused considerable distress and functional 
impairment.  The psychologist further observed that the 
veteran had limited functioning despite weekly treatment and 
sobriety for the past 6 months, but stated that he had shown 
a slight improvement in symptoms during the past 6 months.  
It was reported that psychotrophic medication and 
psychotherapy had helped to improve his insight, mood and 
sleep as well as ability to cope with anger.  Axis I 
diagnoses of chronic PTSD and alcohol dependence in complete 
early remission were made.  A GAF score of 50 to 55 was 
assigned. 

VA outpatient records dated from February 2003 to September 
2004 indicate that the veteran was socializing, went on a 
short trip, had gotten a computer and was working on projects 
including building models.  

Finally, upon VA examination in November 2004, the examiner 
observed that treatment notes indicated that the veteran 
remained socially isolated and remained chronically 
unemployed because he could not get along with people.  It 
was observed that records reflected that the veteran had been 
doing a few odd jobs to pick up extra money, but had not 
sought steady employment.  The examiner also commented that 
the treatment records suggested that the veteran was making 
progress, but remained a social recluse and remained 
unemployed, apparently by choice.  The veteran reported that 
aside from caring for his mother, he had virtually no social 
relationships and that his only activities consisted of 
watching television of or working on the computer.  The 
examiner observed that the veteran seemed bright and capable 
of managing all activities of daily living and had no 
occupational goals or aspirations.  

On evaluation, speech was normal and the veteran was fully 
oriented.  His mood was described as upbeat and his affect 
was congruent. There were no apparent impairments to his 
communication skills or thought process.  Eye contact was 
appropriate.  Thought processes were fluid, logical, and 
linear.  There was no suggestion of any current 
hallucinations, delusions, or illusion.  Some sleep 
disturbance was documented.  There was some narcissistic 
personality traits suggested.  The examiner found that 
overall; the veteran described only minimal effects both in 
terms of frequency and intensity of PTSD symptomatology.  The 
veteran was described as capable of self-care and financial 
management.  A diagnosis of PTSD was made and a GAF score of 
65 was assigned, which the examiner explained reflected mild 
symptomatology.  The examiner commented that although the 
veteran was unemployed, this seemed to be self-imposed and 
the result of personality traits, as opposed to being the 
direct result of PTSD symptomatology.  

The Board has thoroughly reviewed all the evidence of record 
to include, but not limited to, service medical records; 
statements of the veteran; reports of VA examinations dated 
between 2000 and 2004; and VA outpatient treatment records 
dated between 1998 and 2004.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's PTSD 
most closely approximates the criteria for the currently 
assigned 50 percent rating.  38 C.F.R. § 4.7.

In order to warrant a 70 percent evaluation the following 
must be demonstrated by the evidence: occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

Overall, the evidence of record reflects that nearly none of 
the manifestations for a 70 percent evaluation have been 
consistently shown or documented on anything more than 
isolated bases.  Significantly, VA examination reports and 
records dated between 2001 and 2004 include no indication of 
obsessional rituals, illogical speech, near-continuous panic 
or depression affecting independent functioning, 
disorientation; or neglect of personal appearance and 
hygiene.  Examination reports dated in 2001, January and 
February 2003, and in 2004, as well as treatment records 
dated in that time frame reveal no indication of homicidal or 
suicidal ideation, no significant memory, judgment, or 
insight impairment, and thought processes were generally 
described as logical and coherent.  

Moreover, overall the evidence does not reflect that the 
veteran suffers from occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  In this regard, 
records dated from early 2003 to 2004 reflect some indication 
of improvement with respect to the veteran's socialization 
and show a steady improvement in GAF scores; (GAF of 50-55 in 
early 2003, and of 65 in late 2004).  A GAF score of 51-60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
assignment of those scores is entirely consistent with the 
symptomatology contemplated under the 50 percent rating 
criteria for PTSD.

The Board has specifically considered the information 
contained in the February 2003 report of the VA psychologist 
and can find nothing therein which suggests that this 
evidence, when viewed in light of the evidence as a whole (as 
required under 38 C.F.R. § 4.126), warrants the assignment of 
an evaluation in excess of 50 percent.  Therein, 
symptomatology consistent with a 70 percent evaluation was 
not described.  There was no indication of obsessional 
rituals, illogical speech, near-continuous panic or 
depression affecting independent functioning, disorientation; 
or neglect of personal appearance and hygiene.  As explained 
previously, there was similarly no indication of homicidal or 
suicidal ideation, and no documented significant memory, 
judgment, though or insight impairment.  The psychologist 
characterized the condition as moderate to severe and 
assigned a GAF score of 50-55 which, as previously explained, 
is consistent with moderate symptomatology.  The psychologist 
in no way characterized or documented the veteran as 
unemployable due to his PTSD symptoms.  Moreover, while she 
described some socialization problems, under 38 C.F.R. 
§ 4.126, while this is a relevant consideration, VA shall not 
assign an evaluation solely on the basis of social 
impairment.  

Significantly, between the early 2003 and late 2004 time 
period, the veteran has shown significant improvement in his 
PTSD symptomatology.  In this regard, when most recently 
evaluated by VA in November 2004, a GAF score of 65 was 
assigned and the veteran's PTSD symptoms were described as 
mild.  GAF codes ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  These most recent 
findings suggest that the veteran's most recent 
symptomatology may be more compatible with a 30 percent 
rating as opposed to a 50 percent rating.  

Moreover, and significantly, the VA examiner who evaluated 
the veteran in late 2004, did not describe the veteran as 
unemployable.  In fact, the examiner felt that the veteran 
was quite capable of working but felt that he chose not to 
secondary to self-imposed restrictions and personality 
traits.  The examiner indicated that the veteran did not show 
signs of being unemployable due to PTSD symptomatology.

Finally, the Board observes that GAF scores in the 40's were 
assigned at various times, particularly as shown by VA 
records dated in 2002.  However, these lower GAF scores were 
not supported by documented evidence of symptoms consistent 
with the rating criteria assigned for a 70 percent 
evaluation.  Moreover, the veteran's GAF scores climbed in 
both 2003 and 2004, therefore it is clear that these lower 
GAF were not representative of a static condition which was 
not subject to improvement.  

In essence, none of the evidence of record to include the 
February 2003 VA psychologist's report reflects that the 
veteran has a complete inability to establish and maintain 
effective work and social relationships or that he has 
occupational and social impairment with deficiencies in most 
areas, particularly in the absence of many of the 
specifically enumerated criteria required to support a 70 
percent evaluation under 38 C.F.R. § 4.130, DC 9411 (2006).

Overall, the competent evidence of record does not 
demonstrate that the veteran's service-connected PTSD more 
nearly approximates the criteria for a 70 percent rating.  
The evidence does not reflect occupational and social 
impairment with deficiencies in most areas due to suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; a neglect of personal appearance and hygiene; or 
an inability to establish and maintain effective 
relationships, such as to warrant the award of a 70 percent 
rating.

In the case at hand, the veteran's representative has argued 
that the veteran is entitled to an extra-schedular 
evaluation.  The RO considered the criteria for assignment of 
an extraschedular evaluation in the March 2004 Decision 
Review Officer decision/SOC; however, it did not grant an 
increased evaluation for the disability at issue on this 
basis.  The Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
VA Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the unusual case, where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's PTSD presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1.

The schedular evaluation in this case is not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any hospitalization 
for his PTSD.  The veteran has not offered any objective 
evidence of any symptoms due to the PTSD that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

In view of the foregoing, the Board finds that the evidence 
preponderates against a rating in excess of 50 percent for 
the veteran's PTSD.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

        B.  Effective Date prior to February 25, 2002

The veteran and his representative contend that an earlier 
effective date for the grant of service connection for PTSD 
is warranted.  Specifically, they contend that the 50 percent 
disability rating should be effective as of the date of his 
original claim in August 1999.  In the alternative, the 
veteran's representative has argued the effective date should 
be 1998, the date of his "most recent claim prior to this 
one."  See letter dated March 19, 2004.  In April 2007, it 
was argued that an effective date of 1998 was warranted under 
38 C.F.R. § 3.400(q)(2) because VA had in its possession 
"service records of stressors that warranted the granting of 
the earlier claim."  This contention was not specifically 
addressed in the Board's September 2005 decision (now 
vacated); accordingly, it will be addressed herein. 

The relevant facts in this case establish that the veteran 
filed his initial service connection claim for PTSD on August 
9, 1999.  Service connection for PTSD was denied in a June 
2000 rating decision.  Notice of the decision and appellate 
rights were mailed to the veteran in June 2000.  The veteran 
did not appeal the decision.  The decision therefore became 
final in June 2001, at the end of the one-year appeal period 
provided by law.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 
20.302, 20.1103.  Once a RO decision becomes final under 38 
U.S.C.A. § 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
VA.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103; Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

On February 25, 2002, the RO received the veteran's request 
to reopen his claim of entitlement to service connection for 
PTSD.  Specifically, the veteran's representative indicated, 
"[I]f there is no claim pending please consider this to be a 
request to reopen the most recently denied service connection 
PTSD claim."  In an October 2002, rating decision, the RO 
concluded that new and material evidence had not been 
presented with which to reopen the PTSD claim.  Service 
connection was ultimately granted in a September 2003 rating 
decision.  The decision was based on a diagnosis of PTSD, 
verified in-service stressors, and a nexus between the two.  
A 30 percent rating was awarded effective February 25, 2002.  
The veteran disagreed with the February 25, 2002, effective 
date in his September 2003 NOD.  In March 2004, the RO 
awarded an increased 50 percent rating retroactive to the 
original award of service connection, February 25, 2002.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  The 
effective date of service connection based on new and 
material evidence reopening a claim received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).
In order to reopen a claim which has been denied in a final 
decision, new and material evidence must be submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. Following the RO's June 
2000 denial of the claim, the veteran filed to reopen the 
claim on February 25, 2002.  The October 2002 rating decision 
represents an unsuccessful attempt to reopen the claim.  
Ultimately it was determined in a September 2003 rating 
decision, in effect, that new and material evidence had been 
submitted to reopen the claim and that a grant of service 
connection was warranted, effective from February 25, 2002, 
the date of filing of the successfully reopened claim.

The veteran and his representative maintain that an effective 
date of 1998, when the veteran was initially treated for and 
diagnosed with PTSD, is warranted.  The Court has made it 
plain that the date of the filing of a claim is controlling 
in determinations as to effective dates.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Similarly, in 
Williams v. Gober, 10 Vet. App. 447, 451 (1997), the Court 
held that an effective date for the grant of service 
connection will not be any earlier than the date of receipt 
of claim, in cases such as this one, where the claim upon 
which the award is granted is filed more than one year after 
the claimant's separation from service.

The Board has reviewed the record to determine whether an 
informal or formal claim for a psychiatric disorder was filed 
at any time between the veteran's separation from service in 
February 1971 and the initial claim filed in August 1999.  
Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If that application 
is received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

A review of the claims folder reflects that there was no 
formal claim or informal claim meeting the requirements of 38 
C.F.R. § 3.155 for a psychiatric condition/PTSD/mental 
disorder/nervousness filed within the veteran's first post- 
service year or before August 1999, nor does the veteran 
maintain that a claim was filed any earlier.  It is well 
established by the record that the veteran did not file a 
service-connection claim for a nervous condition/PTSD prior 
to August 1999, and therefore there is no basis for the 
assignment of an effective date prior to that time under the 
applicable VA regulations.  See 38 C.F.R. § 3.400(b)(2).  
Accordingly, assigning an effective date of 1998, as urged, 
is a legal impossibility.

Unfortunately, although the original claim for PTSD was filed 
in August 1999, again, this date does not provide a legal 
basis for the assignment of an earlier effective date, as 
ultimately the RO denied this claim in a final decision 
rendered in June 2000.  The effective date to be assigned 
where there has been a final disallowance followed by a 
reopened claim with new and material evidence will be the 
date of the new claim or the date entitlement arose, 
whichever is later.  See Lapier v. Brown, 5 Vet. App. 215 
(1993); 38 C.F.R. § 3.400(q).  Similarly, the provisions of 
38 C.F.R. § 3.400(r) provide that the effective date for an 
award of service connection may be granted only from the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  Therefore, under the applicable statute 
and regulation, the effective date cannot be the date of 
veteran's original claim in August 1999.  Waddell v. Brown, 5 
Vet. App. 454, 456 (1993).

Following the June 2000 rating decision denying the claim, 
the veteran filed to reopen the claim for service connection 
for PTSD on February 25, 2002.  The claim was denied in an 
October 2002 rating decision.  In September 2003, the RO 
subsequently granted service connection for PTSD and assigned 
an effective date of February 25, 2002.  The Board concludes 
that this is the correct effective date.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be date of receipt of claim or date entitlement arose, 
whichever is later).

The Board notes that post-service evidence on file documents 
that PTSD was diagnosed as early as 1998.  However, as is 
clear from the applicable regulations, it is the date of the 
claim, not the date of the onset of illness or disability, 
which is the decisive factor in the determination of the 
effective date.  Although the provisions of 38 C.F.R. § 3.400 
contain exceptions to the general rule, none of those 
exceptions is applicable in this case.  The Court has held 
that the mere presence of a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

The veteran's representative has argued that the provisions 
of 38 C.F.R. § 3.400(q)(2) warrants the assignment of an 
earlier effective date in this case because VA had in its 
possession "service records of stressors that warranted the 
granting of the earlier claim."  Section 3.400(q)(2), 
provides that the effective date of award based on new and 
material evidence consisting of service department records is 
to agree with evaluation (since it is considered that these 
records were lost or mislaid) or date of receipt of claim on 
which prior evaluation was made, whichever is later, subject 
to rules on original claims filed within one year after 
separation from service.

In this case, a review of the file, specifically June 2000 
and October 2002 rating decisions, reflects that the 
veteran's service personnel records were on file and reviewed 
in conjunction with both rating actions.  Service medical 
records were not received until April 2002 and were 
considered when the veteran's PTSD claim was denied in 
October 2002.  At that time, these records were considered 
new but not material and the claim was not reopened.  The 
records were not material as they did not assist in verifying 
any of the veteran's reported stressors.  What is pertinent 
here is that the receipt of the service medical records did 
not provide a basis for the grant of service connection for 
PTSD prior to the September 2003 rating action, or the 
February 25, 2002, successful claim to reopen, inasmuch as 
they did not assist in verifying any of the veteran's alleged 
stressors.  
In this case, additional evidence provided by the veteran and 
his attorney in October 2002 which included records 
pertaining to the veteran's unit and documenting one of his 
claimed stressors ultimately led to the grant of service 
connection for PTSD in September 2003.  However, these unit 
records were not the records referred to in the regulation, 
nor were they among the service medical records received in 
April 2002.  The regulation notes that when service 
department records are used to reopen a claim, "it is 
considered these records were lost or mislaid."  The clear 
reference being to the veteran's medical and personnel 
records, which should be retrievable by his name or service 
number.  This does not refer to unit records used to verify 
stressors, because they are not generally part of the service 
medical record packet, and were not in this case.  
Accordingly, the provisions of 38 C.F.R. § 3.400(q)(2) do not 
warrant the assignment of an earlier effective date in this 
case. 

Here, service connection for PTSD was granted based upon the 
veteran's successful application to reopen the claim, which 
was filed on February 22, 2005.  The Board finds that the RO 
has granted the earliest effective date possible based upon 
the facts in this case and the law and regulations.  
Therefore, the appeal must be denied.

        C.  Entitlement to TDIU

The veteran filed his claim of entitlement to TDIU in March 
2004.  He did not file a formal application.  He indicated 
that his service-connected PTSD prevented him from securing 
or following any substantially gainful occupation.  The Board 
notes that the joint motion did not identify any defects with 
respect to the analysis and or reasons and bases supporting 
this claim as discussed by the Board in the September 2005 
decision.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for PTSD only.  A 50 percent rating has been in effect from 
February 25, 2002.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the veteran's 
claim under 38 C.F.R. § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra- schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
PTSD, precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder, to include VA outpatient treatment records dated 
between 1998 and 2004, and reports of VA examination dated 
between 2000 and 2004, were reviewed.  A March 2000 VA 
examination indicates the veteran reported his last steady 
employment was in May 1998 as a welder and that job ended due 
to his being laid off secondary to migraine headaches.  The 
examiner further noted the veteran had 28 jobs in 28 years.  
He reported his longest job lasted five years and this was as 
a sheet metal fabricator and welder.  He stated that he was 
fired several times because of his "attitude and 
absenteeism."  He further indicated that he quit several 
jobs.

Upon VA examination in November 2004, the examiner noted that 
the veteran had been doing a few odd jobs to pick up any 
extra money, but had not sought steady employment.  The 
examiner noted the veteran reported receiving Social Security 
disability benefits for PTSD and chronic knee and back 
problems.  The veteran intimated that he usually felt that he 
knew better than his supervisors how to do a job but that 
they sometimes interfered with him doing his job the way he 
felt it should be done.  The examiner stated that the veteran 
appeared quite comfortable with his unemployment and that he 
did not have any occupational goals or aspirations.  The 
veteran's unemployment was deemed self-imposed as a result of 
narcissistic personality traits rather than the direct result 
of PTSD symptoms.

The veteran has not submitted any evidence in support of his 
TDIU claim.  As shown by the most recent medical evidence of 
record, the veteran's unemployment was determined to be self- 
imposed rather than a result of his PTSD.  Aside from the 
veteran's own contentions, there is no medical evidence to 
support his assertions of unemployability due solely to his 
service-connected PTSD.

The veteran has reported that he is in receipt of Social 
Security disability compensation, based on a determination 
that a combination of disabilities; namely, PTSD, chronic 
knee and back problems, collectively render him unemployable.  
VA is not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  While a 
decision of the SSA is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Significantly, 
this evidence does not establish that that the veteran's 
PTSD, standing alone, is so disabling as to interfere with 
the veteran's ability to obtain and maintain gainful 
employment.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
Shipwash, 8 Vet. App. at 227; Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); VAOPGPREC 6-96 (August 16, 1996).  In 
addition, the Board is required to address the issue of 
entitlement to TDIU under 38 C.F.R. § 4.16(b) again only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence that the 
veteran may be unable to secure or follow a substantially 
gainful occupation due to his service-connected disability.  
Id.

As it has been determined that the veteran's service-
connected PTSD when standing alone does not render him unable 
to follow a substantially gainful occupation, referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is not necessary pursuant to 38 C.F.R. § 
3.321(b)(1).  Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. App. 
at 338-339.

Accordingly, the veteran's claim for entitlement to TDIU is 
denied. As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to an effective date prior to February 25, 2002, 
for the award of service connection for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


